NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARTA ELIZABETH PORRES-                         No.    20-72092
SANCHEZ; LUIS LOPEZ-PORRES,
                                                Agency Nos.       A209-984-671
                Petitioners,                                      A209-984-672

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 17, 2021**
                              Pasadena, California

Before: BYBEE and BENNETT, Circuit Judges, and BATAILLON,*** District
Judge.

      Petitioners Marta Elizabeth Porres-Sanchez and her son Luis Lopez-Porres,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Joseph F. Bataillon, United States District Judge for
the District of Nebraska, sitting by designation.
natives and citizens of Guatemala, seek review of a decision of the Board of

Immigration Appeals (“BIA”). The BIA affirmed the immigration judge’s (“IJ”)

denial of their applications for asylum, withholding of removal, and relief under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252 and deny the petitions.

      We review the BIA’s factual findings, including whether a petitioner was

persecuted on account of a protected ground, for substantial evidence. See INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992). “To reverse [a] finding we must find

that the evidence not only supports that conclusion, but compels it.” Id. at 481 n.1.

      To establish eligibility for asylum and withholding of removal, Petitioners

had to show a nexus between their feared persecution and membership in their

claimed particular social groups. See Zetino v. Holder, 622 F.3d 1007, 1015 (9th

Cir. 2010). The BIA found that Petitioners had not established any nexus because

the evidence showed that the gang’s only motive for its extortion and threats of

violence was money. See id. at 1016 (“An alien’s desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground.”). This finding was supported by substantial

evidence, as Porres-Sanchez testified that the gang targeted her, her husband, and

her brothers because they all worked and had money, and that the gang targets

anyone who works and has money. She also testified that the gang stopped


                                          2
threatening her husband when he had no money. Because substantial evidence

supports the BIA’s no nexus finding, Petitioners’ asylum and withholding of

removal claims fail.1

      Petitioners’ CAT claim also fails because substantial evidence supports the

BIA’s finding that Petitioners failed to show that they will more likely than not be

tortured in Guatemala. See Dhital v. Mukasey, 532 F.3d 1044, 1051 (9th Cir.

2008) (per curiam). Porres-Sanchez testified that neither she nor Luis had ever

been directly threatened or tortured by the gang. And as pointed out by the BIA,

Porres-Sanchez’s husband and their other children, whom the gang also threatened

to harm if her husband failed to pay, continue to live in Guatemala and have not

been harmed by the gang. Significantly, no one in Petitioners’ family has been

harmed even though Porres-Sanchez’s husband stopped paying the gang in 2017.

This evidence provides substantial support for the BIA’s finding. Cf. Lim v. INS,

224 F.3d 929, 935 (9th Cir. 2000) (“This court has allowed ongoing family safety

to mitigate a well-founded fear, particularly where the family is similarly situated

to the applicant and thus presumably subject to similar risk.”).2


1
  We need not address the BIA’s findings on Petitioners’ proposed particular social
groups because Petitioners’ asylum and withholding of removal claims necessarily
fail for lack of nexus.
2
  Because Petitioners’ CAT claim fails absent a showing that it is more likely than
not that they will face torture in Guatemala, we need not address the BIA’s finding
that the CAT claim also fails for lack of evidence showing that any torture would
be inflicted with the consent or acquiescence of a government official.

                                          3
PETITIONS DENIED.




                    4